 


113 HR 713 IH: Medicare Access to Rehabilitation Services Act of 2013
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 713 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2013 
Mr. Gerlach (for himself and Mr. Becerra) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to repeal the Medicare outpatient rehabilitation therapy caps. 
 
 
1.Short titleThis Act may be cited as the Medicare Access to Rehabilitation Services Act of 2013. 
2.Outpatient therapy cap repeal Section 1833 of the Social Security Act (42 U.S.C. 1395l) is amended by striking subsection (g). 
 
